Citation Nr: 1746466	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis. 


REPRESENTATION

Appellant represented by:	Ollie Chambers, III, representative


WITNESSES AT HEARING ON APPEAL

The Veteran and his son 


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for tinea pedis and assigned a noncompensable rating.  

This matter was before the Board in January 2016, at which time it was remanded for the RO to schedule a videoconference Board hearing.  

The Veteran and his son testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of the proceeding has been reviewed and associated with the claims file.  

This matter was subsequently before the Board in November 2016, at which time it was remanded for additional evidentiary development, including obtaining additional treatment records and a VA examination to assess the severity of the Veteran's tinea pedis.  Pursuant to the Board's remand directives, a VA examination was performed in December 2016 and additional treatment records were obtained.  The RO readjudicated the claim in an August 2017 Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the previous remand directives for the claim of an initial increased rating for tinea pedis. 



FINDINGS OF FACT

1.  During the 12 month period from August 28, 2007, to August 27, 2008, the Veteran required systemic therapy for a total duration of six weeks but not constantly or near-constantly for his tinea pedis.  

2.  Prior to August 28, 2007, and from August 28, 2008, the evidence does not show that the Veteran's tinea pedis covered at least five percent of his total body, five percent of the exposed area, or required intermittent systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for tinea pedis have been met from August 28, 2007, to August 27, 2008.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806.  

2.  Prior to August 28, 2007, and from August 28, 2007, the criteria for a compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The claim adjudicated herein stem from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claim adjudicated herein, service treatment records and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  Furthermore, VA examinations were performed in February 2010, February 2013, April 2013, and December 2016.  These examinations were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's tinea pedis. 

As such, the Board will proceed to the merits.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).    

Factual Background and Analysis

The Veteran's tinea pedis has been rated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  

Diagnostic Code 7806 provides that a skin disability that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period, should be rated a noncompensable (0 percent) disability rating.  A 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disability affecting 20 to 
40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systematic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is given for a skin disability affecting more than 40 percent of the entire body or exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  

The Veteran filed a claim in June 2007 for his skin disability over his feet and was assessed with tinea pedis.  His VA treatment records reveal that he was prescribed a topical therapy in June and July 2007.  On August 28, 2007, the Veteran commenced a six week course of Lamisil oral tablets, which is a systemic therapy.  See UpToDate, Terbinafine (systemic): Drug information, https://www.uptodate.com/contents/terbinafine-systemic-drug-information?source=search_result&search=Terbinafine&selectedTitle=1~41 (last visited October 17, 2017).

The Veteran's VA treatment notes dated in February 2008 reveal that his tinea pedis cleared with his prior treatment of Lamisil.  

The Veteran was afforded a VA examination in February 2010.  He reported that a rash flares up on the soles of his feet mainly in the summer months, which cleared up after using miconazole cream for a few days.  Physical examination revealed thickened and yellowish toenails and scattered hyperpigmented macules on the feet but no significant scaling on the feet or blisters.  The examiner noted that his tinea pedis responded nicely to the Lamisil treatment.  

The Veteran underwent VA examinations in February and April 2013, at which time it was noted that his tinea pedis was stable on topical medication.  Physical examination revealed tinea pedis on less than 5 percent of total body area and on no exposed area.  

The Veteran was subsequently provided a VA examination in December 2016, at which time he was using a topical therapy for his tinea pedis, which was located on less than 5 percent of his total body and none of his exposed areas.  The examiner indicated that tinea pedis is a superficial fungal infection of the first layer of skin that can cause itching and a burning sensation.  However, this superficial fungal infection does not affect deeper tissues that are related to arthralgia, numbness, or cold sensitivity.  The examiner concluded that his tinea pedis skin disability was mild as evident by it being well controlled by daily topical cream.  

After a review of the evidence, the Board finds that the criteria for a rating of 
30 percent for tinea pedis have been met for the time period of August 28, 2007, 
to August 27, 2008.  In this regard, the evidence reveals that the Veteran started a six week course of Lamisil on August 28, 2007, which is a systemic therapy and entitles him to a 30 percent rating for a one-year period pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118.  A higher rating is not warranted for this time period because there is no evidence that the tinea pedis affected more than 40 percent of his entire body or exposed areas or that there was constant or near-constant systemic therapy for this 12-month period.  Indeed, as noted above, February 2008 treatment records revealed that his tinea pedis cleared with his prior treatment of Lamisil.

Furthermore, the Board finds that the evidence does not reveal that a compensable rating is warranted for tinea pedis prior to August 28, 2007, and subsequent to August 27, 2008.  Prior to August 28, 2007, and subsequent to August 27, 2008, the Veteran treated his tinea pedis with topical therapy.  Furthermore, the VA examinations performed on February and April 2013 and December 2016 reveal that his tinea pedis covered less than 5 percent of his entire body and less than 5 percent of the exposed areas affected.  Accordingly, a noncompensable rating is warranted for these time periods.  

The Board acknowledges the Veteran's assertions that his skin disability should be rated under diagnostic codes 5284 and 7122.  38 C.F.R. §§ 4.71a, 4.104.  However, there is no indication that the Veteran has a moderate or severe foot condition and/or that he has arthralgia, numbness, or cold sensitivity.  In this regard, the December 2016 VA examiner deemed the Veteran's tinea pedis as mild and that this skin disability is a superficial fungal infection that did not affect deeper tissues that are related to arthralgia, numbness, or cold sensitivity.  The 2013, 2014, and 2016 VA examination reports reflect that the service-connected skin disability had no impact his ability to work.  

The Board has considered all additional potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's tinea pedis could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

In light of the above evidence, the Board finds that a 30 percent disability is warranted for the time period of August 28, 2007, to August 27, 2008.  However, the Board finds that a compensable rating for tinea pedis is not warranted prior to August 28, 2007, or subsequent to August 27, 2008. 


ORDER

An initial 30 percent disability rating for tinea pedis is granted from August 28, 2007, to August 27, 2008.  

An initial compensable rating for tinea pedis is denied prior to August 28, 2007, and subsequent to August 27, 2008.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


